Name: Commission Regulation (EC) NoÃ 1013/2009 of 26Ã October 2009 amending and correcting Regulation (EC) NoÃ 2535/2001 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy;  information technology and data processing
 Date Published: nan

 27.10.2009 EN Official Journal of the European Union L 280/46 COMMISSION REGULATION (EC) No 1013/2009 of 26 October 2009 amending and correcting Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 134, 144(1) and 192, in conjunction with Article 4 thereof, Whereas: (1) Article 19(3) of Commission Regulation (EC) No 2535/2001 (2) requires the importers to indicate certain elements on the composition of the cheeses, imported under the quotas referred to in Article 5 of that Regulation, in the import declaration. Consequently the competent authorities of the Member States have to notify the actual composition of certain cheeses, in case that certain contents exceed those referred to in Annex XIII to that Regulation. Although the information provided for in these notifications is useful, it is not indispensable for the market management. It is therefore appropriate, with a view on simplification and to alleviate the administrative burden on traders and national administrations, to delete Article 19(3) as well as Annex XIII to that Regulation. (2) Article 14(1)(a) of Regulation (EC) No 2535/2001 provides, as a general rule, that licence applications for imports during the period from 1 January to 30 June, under the quotas referred to under Chapter I of Title 2, may be lodged only from 20 to 30 November of the preceding year. For imports of butter from New Zealand as referred to in Article 34 of that Regulation, Article 34a(3) provides for the first 10 days of November to lodge licence applications for imports during the period from 1 January to 30 June and Article 35a(2) provides for a deadline for the communication from the Member States of the names and the addresses of the applicants, which takes account of the period set out in Article 34a(3). With a view on harmonisation and simplification, it is appropriate to extend the general rule to import licence applications for the New Zealand butter quota. Articles 34a and 35a should be amended accordingly. (3) The text of paragraph 1 of Article 39 of Regulation (EC) No 2535/2001, which was erroneously skipped by Commission Regulation (EC) No 2020/2006 (3), amending Regulation (EC) No 2535/2001 should be reintroduced. (4) Regulation (EC) No 2535/2001 should therefore be amended and corrected accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2535/2001 is amended as follows: 1. paragraph 3 of Article 19 is deleted; 2. paragraph 3 of Article 34a is replaced by the following: 3. Licence applications may be lodged only in the periods set out in Article 14(1).; 3. Article 35a is amended as follows: (a) paragraph 1 is replaced by the following text: 1. At the latest on the fifth working day following the end of the period for lodging applications, Member States shall notify the Commission of the applications lodged for each of the products concerned.; (b) in paragraph 2 the second subparagraph is replaced by the following: At the latest on the fifth working day following the end of the period for lodging applications, the Member States shall also communicate to the Commission the names and the addresses of the applicants, broken down by quota number. This notification shall be made by electronic means using the form made available to the Member States by the Commission.; 4. Article 39 is replaced by the following: Article 39 1. For the purpose of monitoring quantities of New Zealand butter, account shall be taken of all quantities for which declarations of release for free circulation have been accepted during the quota period concerned. 2. Member States shall notify the Commission, by 31 January following the end of a given quota year, of the definitive monthly quantities and the total quantity for that quota year of products for which declarations of release for free circulation have been accepted under the tariff quota referred to in paragraph 1 during the previous quota year. 3. The monthly communications shall be made by the 10th of the month following that during which the declarations of release for free circulation are accepted.; 5. Annex XIII is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 341, 22.12.2001, p. 29. (3) OJ L 384, 29.12.2006, p. 54.